Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 03/08/2022 is acknowledged.  The traversal is on the ground(s) that the prior art does not take away or render obvious the special technical feature of the instant claims.  Specifically, Applicant argues that Palepu does not disclose that the formulation is essentially free of water or that the chloride salt is a calcium or magnesium salt.  Applicant argues further that Voulouris teaches calcium chloride as an excipient in an aqueous formulation.  This is not found persuasive because Palepu’s formulation is non-aqueous (see examples) and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See also the obviousness rejection below for a full description of the teachings of the prior art.
The requirement is still deemed proper and is therefore made FINAL.

13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/08/2022.

Claims 1-12 are under current examination.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Adding the word “salts” following the phrase “calcium and magnesium” in claim 1, line 8 would improve the readability of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu et al. (US 2011/0184036; publication date: 07/28/2011; of record) in view of Voudouris (US 2015/0258069); publication date: 09/17/2015; of record) as evidenced by Sigma Aldrich website; retrieved from the internet 03/22/2022) and PubChem Website; retrieved from the internet 03/22/2022).

Palepu discloses a storage stable bendamustine composition containing a pharmaceutically acceptable fluid having PEG, propylene glycol (PG), or mixtures thereof and a chloride ion source (abstract).  The composition is non-aqueous (0020; i.e. essentially free of water; defined at para 0030 of the instant specification as containing less than 5% w/w water).  The chloride source may be any suitable source of chloride, and Palepu lists several example chloride salts including sodium chloride and choline chloride.  Palepu states that it will be appreciated by those of ordinary skill that one can select from among a number of suitable salts, and that the scope of the 
Palepu does not disclose a calcium or magnesium salt, as required by instant claim 1.  
Voudouris discloses that the salt calcium chloride is suitable for bendamustine formulations (0113).
It would have been prima facie obvious to use calcium chloride as the chloride ion source in Palepu’s invention because one having ordinary skill in the art would have recognized this substance as a suitable source (see MPEP 2144.07).  
With regard to claim 2, Palepu discloses that the bendamustine is dissolved (0066).  Although Palepu does not expressly disclose that the composition is clear, the examiner considers this to be an inherent property of PEG/PG solutions in which bendamustine has been dissolved because the instant specification indicates such to be the case (0090 states that the solutions are colorless) and because this is a general property of solutions.  Adding the calcium chloride would not alter this as the salt is intended to be dissolved in the composition as well and because the instant specification indicates that compositions having bendamustine in PEG/PG with calcium chloride form clear solutions.  
With regard to claims 3 and 5, as noted above, Voudouris discloses calcium chloride.
With regard to claims 6 and 7, Palepu discloses 90% PEG and 10 % PG (0031).
With regard to claim 8, Palepu discloses that the chloride salt may be present in a range of from 10 to 300 mg/mL and discloses that the purpose of the salt is to lend stability to the bendamustine 0039).  It would merely be a matter of routine for one 
With regard to claim 9, the bendamustine is present at 10 mg/mL in examples on page 4.  Although Palepu discloses the amount of bendamustine in “mg/mL” the examiner notes that the density of PEG 400 and PG are both approximately 1 g/mL (PEG 400 density is 1.13 g/mL; see Sigma Website; and PG density is 1.04; see PubChem website), therefore the weight per volume unit disclosed by Palepu is essentially the same value when converted to mg/g.  This value falls within the scope of the instant claims.  
With regard to claim 10, as noted above, Palepu discloses bendamustine.  
With regard to claims 11 and 12, the intended use recited in the claims does not impose any further structural limitations on the invention other than that the composition must be suitable for the recited use.  (See MPEP 211.02: To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.)  Palepu discloses that the composition is for use in cancer treatment, therefore Palepu’s composition is considered suitable for this purpose.  

Claims 1, 2, 4, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu et al. (US 2011/0184036; publication date: 07/28/2011; of record) in view of Friedhoff et al. (US 2002/0107173; publication date: 08/08/2002) as evidenced by Sigma Aldrich website; retrieved from the internet 03/22/2022) and PubChem Website; retrieved from the internet 03/22/2022).


Palepu does not disclose a calcium or magnesium salt, as required by instant claim 1.  
 Friedhoff discloses that magnesium chloride is a pharmaceutically suitable water soluble substance (i.e. the magnesium and chloride dissolve upon contact with water to provide chloride ions).  
It would have been prima facie obvious to use magnesium chloride as the chloride ion source in Palepu’s invention because one having ordinary skill in the art would have recognized this substance as a suitable source (see MPEP 2144.07).  
With regard to claim 2, Palepu discloses that the bendamustine is dissolved (0066).  Although Palepu does not expressly disclose that the composition is clear, the examiner considers this to be an inherent property of PEG/PG solutions in which bendamustine has been dissolved because the instant specification indicates such to be the case (0090 states that the solutions are colorless) and because this is a general property of solutions.  Adding the magnesium chloride 
With regard to claims 4 and 5, as noted above, Friedhoff discloses magnesium chloride.
With regard to claims 6 and 7, Palepu discloses 90% PEG and 10 % PG (0031).
With regard to claim 8, Palepu discloses that the chloride salt may be present in a range of from 10 to 300 mg/mL and discloses that the purpose of the salt is to lend stability to the bendamustine 0039).  It would merely be a matter of routine for one having ordinary skill to arrive at the optimal amount of chloride salt in order to provide the desired stability to the bendamustine in the composition, using the concentrations disclosed by Palepu as a starting point.  See MPEP 2144.05.  
With regard to claim 9, the bendamustine is present at 10 mg/mL in examples on page 4.  Although Palepu discloses the amount of bendamustine in “mg/mL” the examiner notes that the density of PEG 400 and PG are both approximately 1 g/mL (PEG 400 density is 1.13 g/mL; see Sigma Website; and PG density is 1.04; see PubChem website), therefore the weight per volume unit disclosed by Palepu is essentially the same value when converted to mg/g.  This value falls within the scope of the instant claims.  
With regard to claim 10, as noted above, Palepu discloses bendamustine.  
With regard to claims 11 and 12, the intended use recited in the claims does not impose any further structural limitations on the invention other than that the composition must be suitable for the recited use.  (See MPEP 211.02: To satisfy an intended use 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617